TYSON, Judge
dissenting.
The majority’s opinion vacates the trial court’s order and remands this case to the trial court, holding “the trial court was without authority to modify the existing child support arrangement,” when the only issue before the trial court was whether primary custody of the minor child would remain with defendant or be awarded to plaintiff. I respectfully dissent.
T. Modification of Child Support
The general rule is that a trial court may not, sua sponte, modify an existing child support order. Bogan v. Bogan, 134 N.C. App. 176, 179, 516 S.E.2d 641, 643 (1999). “The trial court’s jurisdiction is limited to the specific issues properly raised by a party or interested person.” Id. at 179, 516 S.E.2d at 643 (citing Smith v. Smith, 15 N.C. App. 180, 182-83, 189 S.E.2d 525, 526 (1972)). However, Rule 15(b) of the North Carolina Rules of Civil Procedure provides an exception to the general rule. “When issues not raised by the pleadings are tried by the express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings.” N.C. Gen. Stat. § 1A-1, Rule 15(b) (2003) (emphasis supplied). “A formal amendment to the pleadings ‘is needed only when evidence is objected to at trial as not within the scope of the pleadings.’ ” Taylor v. Gillespie, 66 N.C. App. 302, 305, 311 S.E.2d 362, 364, disc. rev. denied, 310 N.C. 748, 315 S.E.2d 710 (1984) (quoting Securities & Exchange Commission v. Rapp, 304 F.2d 786 (2d Cir. 1962)).
In Browne v. Browne, the trial court entered an order of child support against the defendant. 101 N.C. App. 617, 620, 400 S.E.2d 736, 738 (1991). In reviewing whether the amount of child support was correct, this Court acknowledged that the issue of child support was not raised within the scope of the original pleadings. Id. at 624, 400 S.E.2d at 740-41. However, we held:
[O]ur review of the record does not reveal any motion by either party requesting the trial court to conduct a hearing to determine the reasonable needs of the children or the relative ability of each *481parent to pay support for the children. However, when the case was called for trial, both parties introduced evidence on these relevant issues without objection and the trial court heard the evidence. Therefore, any failure by this defendant to give proper notice of his request that a hearing be conducted was waived.
Id. (emphasis supplied) (citing J.D. Dawson Co. v. Robertson Marketing, Inc., 93 N.C. App. 62, 66, 376 S.E.2d 254, 256 (1989); Brandon v. Brandon, 10 N.C. App. 457, 460, 179 S.E.2d 177, 179 (1971)).
Here, the record shows that the only matter formally before the trial court in plaintiff’s original pleading was whether the minor child would remain in the custody of defendant or whether custody would be awarded to plaintiff. At trial, both parties presented evidence regarding the annual earnings of each and the amount of child support plaintiff was currently paying. Without objection, defendant’s attorney cross-examined plaintiff’s present husband regarding the amount of money plaintiff currently earned and the amount of child support she presently paid to defendant. On redirect, plaintiff’s attorney questioned plaintiff’s present husband regarding the same information.
Defendant testified on direct examination, without objection from plaintiff’s attorney, regarding the amount of money he currently earned, the amount of money plaintiff currently earned, the amount of child support plaintiff currently paid, and the previous agreement between plaintiff and defendant regarding child support. Plaintiff’s attorney also failed to object when the trial court ordered in open court that plaintiff’s child support obligation for the minor child be modified and calculated according to the North Carolina Child Support Guidelines. At the conclusion of the trial court’s ruling, plaintiff’s attorney was asked by the court, “Anything further for the moving party?” Plaintiff’s attorney responded, “No.”
Both parties presented evidence regarding the amount of child support paid and the amount both parties currently earned annually. Plaintiff failed to object to the presentation of any of this evidence as being outside the scope of the pleadings. A formal amendment to the pleadings was not needed. Gillespie, 66 N.C. App. at 305, 311 S.E.2d at 364. The issue of child support was tried without objection and by the implied consent of both parties. Therefore, the issue of child support “shall be treated in all respects as if [it] had been raised in the pleadings.” N.C. Gen. Stat. § 1A-1, Rule 15(b).
*482II. Failure to Object
Rule 10(b)(1) of the North Carolina Rules of Appellate Procedure states:
In order to preserve a question for appellate review, a party must have presented to the trial court a timely request, objection or motion, stating the specific grounds for the ruling party desired the court to make if the specific grounds were not apparent from the context. It is also necessary for the complaining party to obtain a ruling upon the party’s request, objection or motion.
N.C.R. App. P. 10(b)(1) (2004). Plaintiff waived her right to appellate review of this issue by: (1) failing to object at trial to the presentation of evidence regarding child support and the trial court’s order modifying child support; and (2) presenting evidence regarding child support. Id. Plaintiff’s assignments of error and appeal should be dismissed.
III. Conclusion
Plaintiff failed to object to either the presentation of evidence regarding the modification of child support or the trial court’s order modifying child support. Plaintiff also presented evidence regarding the issue of child support. Under Rule 15(b), this issue was “tried by the . . . implied consent of the parties . . . .” N.C. Gen. Stat. § 1A-1, Rule 15(b) (emphasis supplied). Plaintiff waived her right to appellate review of this issue. I vote to dismiss plaintiff’s assignments of error and appeal. I respectfully dissent.